Motion to vacate memorandum and order of this Court decided and entered May 11, 2006 (29 AD3d 1084 [2006]), dismiss appeal and remit matter to the County Court of Saratoga County for further proceedings.
Upon the papers filed in support of the motion, and no papers having been filed in opposition thereto, it is ordered that the motion is granted upon the ground that the criminal prosecution abated by reason of defendant’s death, which occurred without this Court’s knowledge prior to this Court’s memorandum and order decided and entered May 11, 2006 (see People v Castro, 84 NY2d 976 [1994]), and it is further ordered that the memorandum and order decided and entered May 11, 2006 is vacated, and it is further ordered that the matter is remitted to the County Court of Saratoga County to vacate the judgment of conviction and dismiss the accusatory instrument sua sponte or on application by the District Attorney or the attorney who appeared for defendant (see People v Matteson, 75 NY2d 745, 747 [1989]; People v Mintz, 20 NY2d 753, 754 [1967]; People v Mintz, 20 NY2d 770, 771 [1967]; People v Pratt, 73 AD2d 698 [1979]).
Cardona, P.J., Crew III, Peters, Spain and Mugglin, JJ., concur.